      Case 3:19-cv-01916-L Document 14 Filed 03/29/21                 Page 1 of 5 PageID 52



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 DEBRA MYERS,                                     §
                                                  §
                  Plaintiff,                      §
                                                  §
 v.                                               §       Civil Action No. 3:19-CV-1916-L
                                                  §
 TOG HOTELS DOWNTOWN DALLAS,                      §
 LLC d/b/a Crowne Plaza Hotel                     §
 Downtown Dallas; and TOG HOTELS                  §
 FORT WORTH, LLC,                                 §
                                                  §
                   Defendants.                    §

                          MEMORANDUM OPINION AND ORDER

        On March 24, 2021, the court held a hearing regarding Plaintiff’s Debra Myers (“Plaintiff”

or “Ms. Myers”) Request for Hearing on Plaintiff’s Amended Motion for Default Judgment (Doc.

11), filed February 19, 2021. Prior to holding the hearing, the court had concerns about the

sufficiency of some of Ms. Myers’s allegations in Plaintiff’s Original Complaint (“Complaint”)

(Doc. 1), and the court raised these concerns at the hearing and issues this opinion and order.

        The court was concerned whether some of Plaintiff’s allegations were sufficient to support

a default judgment. In Wooten v. McDonald Transit Associates, Inc., the Fifth Circuit stated:

                “A default judgment is unassailable on the merits but only so far as it is
        supported by well-pleaded allegations, assumed to be true.” Put another way, “[t]he
        defendant is not held to admit facts that are not well-pleaded or to admit conclusions
        of law.” “On appeal, the defendant, although he may not challenge the sufficiency
        of the evidence, is entitled to contest the sufficiency of the complaint and its
        allegations to support the judgment.”

788 F. 3d 490, 496 (5th Cir. 2015) (citations omitted).

        A plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517


Memorandum Opinion and Order – Page 1
    Case 3:19-cv-01916-L Document 14 Filed 03/29/21                   Page 2 of 5 PageID 53



F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir.

2007). A claim meets the plausibility test “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted). While a complaint need not contain detailed factual allegations, it

must set forth “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The “[f]actual

allegations of [a complaint] must be enough to raise a right to relief above the speculative level …

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id.

(quotation marks, citations, and footnote omitted). When the allegations of the pleading do not

allow the court to infer more than the mere possibility of wrongdoing, they fall short of showing

that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

        In reviewing the sufficiency of the pleadings, the court must accept all well-pleaded facts

in the complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State

Farm Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). A court cannot look beyond the pleadings in making this determination. Id.; Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999).

        The ultimate question in determining whether a complaint states a valid claim is viewed in

the light most favorable to the plaintiff. Great Plains Trust Co. v. Morgan Stanley Dean Witter,

313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a complaint are to be accepted as

true, legal conclusions are not “entitled to the assumption of truth.” Iqbal, 556 U.S. at 679 (citation



Memorandum Opinion and Order – Page 2
    Case 3:19-cv-01916-L Document 14 Filed 03/29/21                   Page 3 of 5 PageID 54



omitted). Further, a court is not to strain to find inferences favorable to the plaintiff and is not to

accept conclusory allegations, unwarranted deductions, or legal conclusions. R2 Invs. LDC v.

Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). The court does not evaluate the

plaintiff’s likelihood of success; instead, it only determines whether the plaintiff has pleaded a

legally cognizable claim. United States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370,

376 (5th Cir. 2004).

       Plaintiff’s Complaint alleges claims of sex and age discrimination, and claims of retaliation

with respect to her age and sex discrimination claims against Defendants TOG Hotels Downtown

Dallas, LLC and TOG Hotels Fort Worth, LLC. Ms. Myers also seeks damages for the alleged

discrimination and retaliation. At the hearing the court raised concerns about the sufficiency of

some of the allegations supporting her claims because of the authority set forth in Twombly and

Iqbal regarding pleading requirements. The court’s concerns were whether Plaintiff had alleged

sufficient allegations for it to reasonably infer that Defendants are liable for the misconduct

alleged. The court also raised concerns because of the language in Wooten that stated a defendant

against whom a default judgment was entered “is entitled to contest the sufficiency of the

complaint and its allegations to support the judgment” on appeal. 788 F. 3d at 496.

       The court informed Plaintiff that it would not be in the interest of justice for her, given the

court’s concerns, if the Fifth Circuit found certain allegations insufficient to state a claim upon

which relief could be granted and reversed a ruling by this court granting her relief by way of a

default judgment. As the court set forth its concerns at the hearing, there is no reason for it to do

so here. Plaintiff ultimately agreed that she should amend her Complaint.

       The issue whether Plaintiff has to re-serve Defendants with the amended pleading was also

discussed. The court could not find any authority from the Fifth Circuit that is directly on point as



Memorandum Opinion and Order – Page 3
    Case 3:19-cv-01916-L Document 14 Filed 03/29/21                   Page 4 of 5 PageID 55



to whether a plaintiff must re-serve a defendant with an amended pleading when such defendant

is in default based on service of the original pleading and summons. Notwithstanding the lack of

a case directly on point, the court believes that the Fifth Circuit’s holding in Fluor Engineers and

Constructors, Inc. v. Southern Pacific Transportation Company, 753 F. 2d 444 (5th Cir. 1985), is

sufficiently analogous to the issue facing this court. In Fluor, the court concluded that service of

a crossclaim under Federal Rule of Civil Procedure 5 on a co-defendant that had not yet appeared

in the action was not effective under Rule 4 of such rules, even though the co-defendant had been

subjected to the jurisdiction of the court when the plaintiff served it with an amended complaint

and summons. Id. at 449.     The court further stated:

        We note that the rule requires service of “new or additional claims for relief asserted
        against parties in default for failure to appear to be accompanied by a Rule 4
        summons. Parties who have not yet appeared to defend an action ought to be
        afforded the same notice for new or additional claims . . . .

Id. at 449 n.7.

        As the court will order Plaintiff to file an amended pleading, it does not know whether

additional or new claims will be asserted, or whether the amended pleading will be materially

changed. Accordingly, the court determines that, to ensure that no procedural error occurs,

Plaintiff’s amended pleading must be served on Defendants in accordance with Federal Rule of

Civil Procedure 4.

        In light of its ruling, the court denies without prejudice Plaintiff’s Amended Motion for

Default Judgment (Doc. 9); directs Plaintiff to file an amended pleading that addresses the

concerns raised by the court at the hearing by April 12, 2021; and directs Plaintiff to re-serve

Defendants TOG Hotels Downtown Dallas, LLC, and TOG Hotels Fort Worth, LLC, in

accordance with Federal Rule of Civil Procedure 4.




Memorandum Opinion and Order – Page 4
   Case 3:19-cv-01916-L Document 14 Filed 03/29/21           Page 5 of 5 PageID 56



      It is so ordered this 29th day of March, 2021.


                                                  _________________________________
                                                  Sam A. Lindsay
                                                  United States District Judge




Memorandum Opinion and Order – Page 5
